Citation Nr: 0614092	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from October 1, 1999 to 
June 30, 2002. 
 
2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from July 1, 2002. 
 
3.  Entitlement to an effective date earlier than July 1, 
2002 for the assignment of a 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 until 
November 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2000 
rating decision of the VA Regional Office in Detroit, 
Michigan that increased the 10 percent rating for service-
connected anxiety disorder to 30 percent, effective from 
September 28, 1999.  By a subsequent rating determination in 
April 2000, anxiety disorder was recharacterized as PTSD.  
The 30 percent rating for the psychiatric disability was 
confirmed and continued, but effective from October 1, 1999.  
During the pendency of the appeal, the 30 percent rating for 
PTSD was increased to 70 percent, effective July 1, 2002, by 
rating action dated in July 2003.  Temporary total 
hospitalization ratings under 38 C.F.R. § 4.29 have been 
assigned for the service-connected psychiatric disability 
from August 2, 1999, to September 30, 1999; from May 20, 
2002, to June 30, 2002; and from July 29, 2002, to August 31, 
2002.

The appellant was afforded personal hearings at the RO in 
August 2000 and February 2005.  The transcripts are of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues currently on appeal.  The VCAA and its 
implementing regulations require that VA provide notice to 
claimants regarding information needed to complete an 
application for benefits, as well as notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record reflects that the RO has not sent a VCAA notice 
letter to the veteran that specifically addresses entitlement 
to an increased rating for PTSD or for an earlier effective 
date.  [A VCAA letter sent to the veteran in September 2004 
only provides notice requirements for service connection that 
is not at issue here.]  The veteran must therefore be given 
the required notice with respect to the issues currently on 
appeal.  Accordingly, the case must be remanded in order to 
comply with the statutory requirements of the VCAA.

Additionally, the Board notes that veteran appears to receive 
regular VA outpatient follow-up for psychiatric disability 
and has also been hospitalized a number of times in this 
regard.  Treatment records dating through October 2002 have 
been associated with the claims file.  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the United States Court of Appeals 
for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, pertinent treatment records 
dating from November 2002 should be requested and associated 
with the claims folder.

The record reflects that the appellant has not had a VA 
examination for compensation and pension purposes since 
February 2000.  The Board finds that given the length of time 
since the last VA examination, and extensive clinical 
evidence reflecting continuing treatment, a current 
examination is in order to more definitively ascertain the 
extent of any and all disability arising from the service-
connected psychiatric disability.  The Court has held that 
when a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  The notice should include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006.

2.  All inpatient and outpatient VA 
clinical records dating from November 
2002 should be retrieved and associated 
with the claims folder.  

3.  The veteran should be scheduled for 
a VA psychiatric examination, to 
include a medical opinion concerning 
the current severity of his service-
connected PTSD.  The claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should indicate 
whether pertinent documents in the 
claims file were reviewed.

The examiner should express an opinion 
as to whether the veteran has 
deficiencies in each of the following 
areas: work, school, family relations, 
judgment, thinking, and mood.  The 
examiner should also report a GAF score 
and provide an opinion as whether the 
clinical evidence supports a finding 
that the veteran is totally disabled 
and unable to engage in any gainful 
employment on account of PTSD.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide a 
medical opinion.  If the report is 
insufficient, or if any requested action 
is not undertaken or is deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

